Exhibit 10.5



Milam County, Texas




AMENDED AND RESTATED DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT
AND
FINANCING STATEMENT
 
Dated as of December 30, 2013


 
NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
 
THIS INSTRUMENT COVERS PROCEEDS OF COLLATERAL.
 
THIS INSTRUMENT COVERS AS-EXTRACTED COLLATERAL; THE INTEREST OF GRANTOR IN
MINERALS OR THE LIKE (INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY
INTEREST CREATED BY THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND
TO THE ACCOUNTS RESULTING FROM THE SALE THEREOF AT THE WELLHEAD OR WELLHEADS OF
THE WELL OR WELLS LOCATED ON THE REAL PROPERTY DESCRIBED HEREIN.
 
THIS INSTRUMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE OR COMPARABLE RECORDS OF THE COUNTIES REFERENCED IN EXHIBIT A HERETO, AND
SUCH FILING SHALL SERVE, AMONG OTHER PURPOSES, AS A FINANCING STATEMENT FOR
AS-EXTRACTED COLLATERAL.
 
GRANTOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND IMMOVABLE PROPERTY
CONCERNED, WHICH INTEREST IS DESCRIBED HEREIN.
 
For purposes of filing this Deed of Trust as a financing statement:  Grantor is
the debtor and Beneficiary is the secured party.  Grantor is a corporation
organized under the Laws of the State of Colorado, its organizational
identification number is CO 20021010602, and its mailing address is 5114
Balcones Woods Drive, Suite 307-511, Austin, TX 78759.  Beneficiary’s mailing
address is 10360 Kestrel Street, Plantation, FL 33324.
 
 
Please return this document with filing information
to
 
Rick Wilber
10360 Kestrel Street
Plantation, FL  33324
 
 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT
AND FINANCING STATEMENT
 
KNOW ALL MEN BY THESE PRESENTS:
 
THIS AMENDED AND RESTATED DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT AND
FINANCING STATEMENT (this “Deed of Trust”) is made and entered into as of
December 30, 2013, by ROCKDALE RESOURCES CORPORATION, a Colorado corporation
(“Grantor”), to Mayra Diego (“Trustee”) and RICK WILBER, an individual
(“Beneficiary”).  The addresses of Grantor and Beneficiary appear on the cover
page and in Section 4.3 of this Deed of Trust.  Capitalized terms not defined in
the body of this Deed of Trust are defined in Section 4.5 hereof.
 
R E C I T A L S
 
A.           Grantor has heretofore executed and delivered to Trustee, for the
benefit of Beneficiary, that certain Deed of Trust, Mortgage, Security Agreement
and Financing Statement dated as of June 17, 2013 (the “Original Deed of
Trust”), covering the real and personal properties described therein.
 
B.           Beneficiary has extended a credit facility to Grantor which is
evidenced by the Note as defined and described in Article 1 hereof.
 
C.           Grantor is an owner of the properties described on Exhibit A to
this Deed of Trust.  Grantor desires to mortgage the property as described on
Exhibit A hereto in order to secure the Note.
 
NOW, THEREFORE, Grantor and Beneficiary agree to amend and restate the Original
Deed of Trust as follows:
 
CONVEYANCE AND GRANT OF LIEN
 
Grantor, to secure payment and performance of the Note, and for and in
consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) cash and other
valuable consideration in hand paid to Grantor, the receipt and sufficiency of
which are hereby acknowledged, and for and in consideration of the debt and
trusts hereinafter mentioned, has GRANTED, BARGAINED, SOLD, ASSIGNED,
TRANSFERRED, and CONVEYED, and by these presents does GRANT, BARGAIN, SELL,
ASSIGN, TRANSFER, and CONVEY, unto Trustee, for the benefit of Beneficiary, and
to Trustee’s successor or successors or substitutes in this trust, with power of
sale, the real and personal properties, rights, titles, interests, and estates
described or to which reference is made in Paragraphs I and II, below (herein
collectively called the “Mortgaged Property”), to-wit:
 
Paragraph I. Oil and Gas Leases and Other Properties.  All of Grantor’s right,
title and interest in and to (i) the oil, gas and mineral leases described on
Exhibit A attached hereto and made a part hereof for all purposes and
incorporated herein by reference as fully as if copied verbatim, limited,
however, as set forth therein (the “Subject Leases”); (ii) the oil, gas and
other minerals in and under the lands covered by the Subject Leases (the
“Lands”); and (iii) the oil, gas and other mineral interests and estates in and
under the Lands including working interests, royalties, overriding royalties,
net profits interests and production payments (the “Subject Interests”); and
 
Paragraph II. Hydrocarbons.  All of Grantor’s right, title and interest in and
to all oil, gas, casinghead gas, drip gasoline, natural gasoline and condensate,
all other liquid and gaseous hydrocarbons, and all other minerals, whether
similar to the foregoing or not (herein collectively called “Hydrocarbons”), now
or hereafter accruing to or produced from the Subject Interests and/or to which
Grantor now or hereafter may be entitled as a result of or by virtue of its
record and/or beneficial ownership of any one or more of the Subject Interests.
 
 
DEED OF TRUST – Page 1

--------------------------------------------------------------------------------

 
 
TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, privileges, contracts, and appurtenances now or hereafter at any time
before the foreclosure or release hereof in anywise appertaining or belonging
thereto, unto Trustee and to Trustee’s successors or substitutes hereunder and
to their successors and assigns, forever.
 
This conveyance is made in trust, however, upon the terms and provisions
hereinafter set out to secure the full and final payment and performance of the
Note.
 
SECURITY INTEREST
 
To further secure the Note, Grantor hereby grants to Beneficiary a security
interest in the entire interest of Grantor in and to:
 
(a)           the Mortgaged Property;
 
(b)           all as-extracted collateral and all oil, gas and other
Hydrocarbons and minerals produced from or allocated to the Mortgaged Property,
and any products processed or obtained therefrom (herein collectively called the
“Production”), and all Liens in the Production securing payment of the proceeds
of the Production, including those Liens provided under statutes enacted in the
jurisdictions in which the Mortgaged Property is located;
 
(c)           all proceeds of the foregoing (collectively, the “Property”).
 
Upon the occurrence of any default, Beneficiary is and shall be entitled to all
of the rights afforded a secured party by the Code with reference to with
personal property included within the Property, or Trustee or Beneficiary may
proceed as to both the real and personal property covered hereby in accordance
with the rights granted under this Deed of Trust with respect to the real
property covered hereby.  Such rights shall be cumulative and in addition to
those granted to Trustee or Beneficiary under any other provision of this Deed
of Trust or under any other instrument executed in connection with or as
security for all or any part of the Note.
 
ARTICLE 1
SECURED OBLIGATION
 
This Deed of Trust is made to secure and enforce that certain Convertible
Secured Promissory Note dated as of June 17, 2013, made by Grantor and payable
to the order of Beneficiary in the original principal amount of $350,000,
bearing interest as specified therein, being payable as provided therein, and,
if not sooner matured (by acceleration or otherwise), finally maturing as
provided therein (as the same may be supplemented, amended, modified, extended
and renewed, being referred to herein as the “Note”).
 
ARTICLE 2
DEFAULTS AND REMEDIES
 
Section 2.1 Defaults. The term “default” as used herein shall mean an Event of
Default under and as defined in the Note.
 
Section 2.2 Remedies.  If a default shall occur and be continuing, Beneficiary
may, at its option, do any one or more of the following to the extent permitted
by applicable Law:
 
 
DEED OF TRUST – Page 2

--------------------------------------------------------------------------------

 
 
(a) Foreclosure.  Beneficiary may request Trustee to proceed with foreclosure,
and in such event Trustee is hereby authorized and empowered, and it shall be
his duty, upon such request of Beneficiary, and to the extent permitted by
applicable Law, to sell all or any part of the Mortgaged Property at one or more
sales, as an entirety or in parcels, at such place or places and otherwise in
such manner and upon such notice as may be required by applicable Law, or in the
absence of any such requirement, as Trustee and/or Beneficiary may deem
appropriate, and to make conveyance to the purchaser or purchasers thereof.  Any
sale of any part of the Mortgaged Property shall be made to the highest bidder
or bidders for cash, at the courthouse door of, or at such other place as may be
required or permitted by applicable Law in, the county (or judicial district)
wherein the Lands included within the Mortgaged Property to be sold is situated;
provided that if the Lands are situated in more than one county (or judicial
district), such sale of the Mortgaged Property, or any part thereof, may be made
in any county (or judicial district) wherein any part of the Lands included
within the Mortgaged Property to be sold is situated.  Any such sale shall be
made at public outcry, on the day of any month, during the hours of such day and
after written notices thereof have been publicly posted in such places and for
such time periods and after all Persons entitled to notice thereof have been
sent such notice, all as required by applicable Law in effect at the time of
such sale; and nothing herein shall be deemed to require Beneficiary or Trustee
to do, and Beneficiary and Trustee shall not be required to do, any act other
than as required by applicable Law in effect at the time of such sale.  Any such
sale may be as a whole or in such parcels as Trustee may select.  After such
sale, Trustee shall make to the purchaser or purchasers thereunder good and
sufficient deeds and assignments, in the name of Grantor, conveying the
Mortgaged Property, or part thereof, so sold to the purchaser or
purchasers.  Sale of a part of the Mortgaged Property shall not exhaust the
power of sale, but sales may be made from time to time until the Note is paid
and performed in full.  It shall not be necessary to have present or to exhibit
at any such sale any of the personal property included in the Property.  In
addition to the rights and powers of sale granted under the preceding provisions
of this Subsection 2.2(a), if default is made in the payment of any installment
of the Note, Beneficiary, at its option, at once or at any time thereafter while
any matured installment remains unpaid, without declaring the entire Note to be
due and payable may orally or in writing direct Trustee to enforce this trust
and to sell the Mortgaged Property subject to such unmatured portion of the Note
and the Liens securing its payment, in the same manner, on the same terms, at
the same place and time, and after having given notice in the same manner, all
as provided in the preceding provisions of this Subsection 2.2(a).  After such
sale, Trustee shall make due conveyance to the purchaser or purchasers.  Sales
made without maturing the Note may be made hereunder whenever there is a default
in the payment of any installment of the Note without exhausting the power of
sale granted hereby, and without affecting in any way the power of sale granted
under this Subsection 2.2(a) on the unmatured balance of the Note (except as to
any proceeds of any sale which Beneficiary may apply as a prepayment on the
Note) or the Liens securing payment of the Note.  It is intended by each of the
foregoing provisions of this Subsection 2.2(a) that Trustee may, after any
request or direction by Beneficiary, sell, not only the Subject Interests
included within, but also, all other items constituting a part of, the Mortgaged
Property, or any part thereof, along with the Lands, or any part thereof,
included within the Mortgaged Property all as a unit and as a part of a single
sale, or may sell any part of the Mortgaged Property separately from the
remainder of the Mortgaged Property.  In the event of the resignation (such
resignation being hereby authorized for any reason) or death of Trustee, or his
failure, refusal or inability, for any reason, to make any such sale or to
perform any of the trusts herein declared, or, at the option of Beneficiary,
without cause, Beneficiary may appoint, in writing, a substitute trustee, who
shall thereupon succeed to all the estates, titles, rights, powers and trusts
herein granted to and vested in Trustee.  In the event of the resignation (such
resignation being hereby authorized for any reason) or death of any such
substitute trustee, or his failure, refusal or inability to make such sale or
perform such trusts, or, at the option of Beneficiary, without cause, successive
substitute trustees may thereafter, from time to time, be appointed by
Beneficiary in the same manner.  Trustee may appoint, in writing, any one or
more Persons as Trustee’s agent and attorney-in-fact to act as Trustee under him
and in his name, place and stead, to perform any one or more acts necessary or
incident to any sale under the power of sale granted under the preceding
provisions of this Subsection 2.2(a), including the posting and filing of any
notices, the conduct of such sale and the execution and delivery of any
instruments conveying the Mortgaged Property so sold, but in the name and on
behalf of Trustee.  All acts done or performed by any such agent and
attorney-in-fact shall be valid, lawful and binding as if done or performed by
Trustee.
 
 
DEED OF TRUST – Page 3

--------------------------------------------------------------------------------

 
 
(b) Suit.  Beneficiary may proceed by suit or suits, at Law or in equity, to
enforce the payment and performance of the Note in accordance with the terms
hereof, to foreclose the Liens of this Deed of Trust as against all or any part
of the Mortgaged Property and to have all or any part of the Mortgaged Property
sold under the judgment or decree of a court of competent jurisdiction.
 
(c) Appointment of Receiver.  Beneficiary, as a matter of right and without
regard to the sufficiency of the security, and without any showing of
insolvency, fraud or mismanagement on the part of Grantor, and without the
necessity of filing any judicial or other proceeding other than the proceeding
for appointment of a receiver, shall be entitled to the appointment of a
receiver or receivers of the Mortgaged Property, or any part thereof, and of the
income, rents, issues and profits thereof.
 
(d) Disposition of Personal Property.  After notification, if any, as hereafter
provided in this Subsection 2.2(d), Beneficiary may sell, lease or otherwise
dispose of, at the office of Beneficiary, or on the Lands, or elsewhere, as
chosen by Beneficiary, all or any part of the personal property included within
the Property, in its then condition, or following any commercially reasonable
preparation or processing, and each sale (as used in this Subsection 2.2(d)),
the term “sale” means any such sale, lease, or other disposition made pursuant
to this Subsection 2.2(d) may be a unit or in parcels, by public or in private
proceedings, and by way of one or more contracts, and, at any sale, it shall not
be necessary to exhibit such personal property, or part thereof, being sold,
leased or otherwise disposed of.  The sale of any part of such personal property
shall not exhaust Beneficiary’s power of sale, but sales may be made from time
to time until the Note is paid and performed in full.  Reasonable notification
of the time and place of any public sale pursuant to this Subsection 2.2(d), or
reasonable notification of the time after which any private sale is to be made
pursuant to this Subsection 2.2(d), shall be sent to Grantor and to any other
Person entitled under the Code to notice.  It is agreed that notice sent or
given not less than twenty-one (21) calendar days prior to the taking of the
action to which the notice relates, is reasonable notification and notice for
such purposes of this Subsection 2.2(d).
 
Section 2.3 Purchase of Mortgaged Property by Beneficiary.  If Beneficiary is
the purchaser of the Mortgaged Property, or any part thereof (and it is
specifically agreed that Beneficiary may be the purchaser of the Mortgaged
Property, or any part thereof, if permitted by applicable Law), at any sale
thereof, whether such sale be under the power of sale hereinabove vested in
Trustee, or upon any other foreclosure of the Liens hereof, or otherwise,
Beneficiary shall, upon any such purchase, acquire good title to the Mortgaged
Property so purchased, free of the Liens of these presents.
 
Section 2.4 Application of Proceeds.  The proceeds from any sale, lease or other
disposition made pursuant to this Article 2 shall be applied by Trustee, or by
Beneficiary, as the case may be, first to the payment of any and all expenses
incurred by Trustee or Beneficiary in foreclosing upon the Property and carrying
out such sale (including any attorneys’ fees); second to the payment of any fees
assessed by Trustee; third to the payment or prepayment of the Note, whether or
not matured, as may be determined by Beneficiary in its sole discretion until
the Note is paid in full; and fourth, to the extent any proceeds remain, to
Grantor.
 
Section 2.5 Abandonment of Sale.  In the event a foreclosure hereunder should be
commenced by Trustee in accordance with Subsection 2.2(a), Beneficiary may at
any time before the sale direct Trustee to abandon the sale, and exercise any
other remedies available to Beneficiary.
 
 
DEED OF TRUST – Page 4

--------------------------------------------------------------------------------

 
 
ARTICLE 3
FINANCING STATEMENT
 
Section 3.1 Effective as a Financing Statement.  This Deed of Trust shall be
effective as a financing statement covering as-extracted collateral, minerals or
the like (including oil and gas) and accounts arising out of the sale at the
wellhead or minehead of the wells or mines located on the Mortgaged Property of
oil, gas, or other minerals in which Grantor has an interest before extraction,
and is to be filed for record in the real property records of each county in
which any part of the Mortgaged Property is situated.  Grantor is the debtor and
Beneficiary is the secured party.  This Deed of Trust shall also be effective as
a financing statement covering any other Property and may be filed in any other
appropriate filing or recording office.  Regarding Grantor as debtor, Grantor’s
mailing address, type and state of organization and organizational
identification number are set forth on the cover page of this Deed of
Trust.  Regarding Beneficiary as secured party, Beneficiary’s mailing address is
set forth on the cover page of this Deed of Trust.
 
Section 3.2 Reproduction of Deed of Trust as Financing Statement.  A
photographic or other reproduction of this Deed of Trust or of any financing
statement relating to this Deed of Trust shall be sufficient as a financing
statement for any of the purposes referred to in Section 3.1.
 
Section 3.3 Filing of Financing Statement.  Beneficiary shall have the right,
without the consent or joinder of Grantor, to execute and file with any
governmental authority such financing statements, financing statement amendments
and continuation statements as may, in the reasonable discretion of Beneficiary,
are necessary or advisable to maintain, perfect or otherwise evidence the Lien
of Beneficiary in and to any of the Property.  Grantor, as debtor, hereby
expressly authorizes Beneficiary, as secured party, to file any such financing
statement without the signature of Grantor to the extent permitted by applicable
Law.
 
ARTICLE 4
MISCELLANEOUS
 
Section 4.1 Release.  If the Note is paid in full or is converted into equity in
accordance with the terms thereof, then this conveyance shall be released at
Grantor’s request; otherwise, it shall remain in full force and effect.
 
Section 4.2 Headings.  The captions, headings, and arrangements used in this
Deed of Trust are for convenience only and do not in any way affect, limit,
amplify, or modify the terms and provisions hereof.
 
Section 4.3 Notices.  Whenever this Deed of Trust requires or permits any
consent, approval, notice, request or demand from one party to another, the
consent, approval, notice, request, or demand must be in writing to be effective
and shall be deemed to have been given on the day personally delivered or, if
mailed, on the day it is enclosed in an envelope, properly stamped, sealed and
deposited in a post office or official depository maintained by the United
States Postal Service, certified mail, return receipt requested, addressed to
the party to be notified at the address stated below (or at such other address
as may have been designated by written notice):
 
If to Grantor:                         Rockdale Resources Corporation
                                                 5114 Balcones Woods Drive,
Suite 307-511
                                                 Austin, TX  78759


If to Beneficiary:                  Rick Wilber
                                                 10360 Kestrel Street
                                                 Plantation, FL  33324
 
 
DEED OF TRUST – Page 5

--------------------------------------------------------------------------------

 
 
Section 4.4 Governing Law.  THIS DEED OF TRUST IS INTENDED TO BE PERFORMED IN
THE STATE OF TEXAS, AND THE SUBSTANTIVE LAWS OF SUCH STATE AND OF THE UNITED
STATES OF AMERICA SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND
INTERPRETATION OF THIS DEED OF TRUST.  HOWEVER, ANYTHING IN THIS DEED OF TRUST
TO THE CONTRARY NOTWITHSTANDING, THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS
RELATING TO THE VALIDITY,  CONSTRUCTION AND INTERPRETATION OF THE NOTE AND TO
USURY AND PERMISSIBLE INTEREST AND SIMILAR CHARGES AND AMOUNTS SHALL GOVERN ALL
ASPECTS OF THIS DEED OF TRUST.
 
Section 4.5 Definitions.  In addition to the terms defined elsewhere herein, as
used herein, the following terms shall have the meanings indicated:
 
“Beneficiary” means Rick Wilber, an individual
 
“Code” means the Uniform Commercial Code of the State of Texas.
 
“default” has the meaning given such term in Section 2.1 hereof.
 
“Grantor” has the meaning given such term in the introductory paragraph hereof.
 
“Grantor’s successors” means each and all of the immediate and remote
successors, assigns, heirs, executors, administrators, and legal representatives
of Grantor.
 
“Hydrocarbons” has the meaning given such term in Paragraph II under the heading
of “Conveyance and Grant of Lien” in this Deed of Trust.
 
“Lands” has the meaning given such term in Paragraph I under the heading of
“Conveyance and Grant of Lien” in this Deed of Trust.
 
“Laws” means all applicable constitutions, treaties, statutes, laws, ordinances,
regulations, orders, writs, injunctions or decrees of the United States or of
any state, commonwealth, county, parish, municipality or Tribunal.
 
“Lien” means any lien, mechanic’s lien, materialman’s lien, pledge, conditional
sale agreement, title retention agreement, financing lien, production payment,
security interest, mortgage, deed of trust or other encumbrance, whether arising
by agreement or under Law.
 
“Mortgaged Property” has the meaning given such term under the heading of
“Conveyance and Grant of Lien” in this Deed of Trust.
 
“Note” has the meaning given to such term in Article 1 hereof.
 
“Person” means any individual, firm, corporation, association, partnership,
joint venture, company, trust, Tribunal or other entity.
 
“Production” has the meaning given such term in Paragraph (b) under the heading
of “Security Interest” in this Deed of Trust.
 
“Property” has the meaning given such term in Paragraph (c) under the heading of
“Security Interest” in this Deed of Trust.
 
“sale” has the meaning given such term in Subsection 2.2(d) hereof.
 
 
DEED OF TRUST – Page 6

--------------------------------------------------------------------------------

 
 
“Section” means a section of this Deed of Trust, unless specifically indicated
otherwise.
 
“Subject Interests” has the meaning given such term in Paragraph I under the
heading of “Conveyance and Grant of Lien” in this Deed of Trust.
 
“Subject Leases” has the meaning given such term in Paragraph I under the
heading of “Conveyance and Grant of Lien” in this Deed of Trust.
 
“Tribunal” means any court or any governmental department, commission, board,
bureau, agency or instrumentality of the United States or of any state,
commonwealth, nation, territory, possession, county, parish or municipality,
whether now or hereafter constituted and/or existing.
 
“Trustee” means the Person who is at the time the duly appointed trustee or
successor or substitute trustee under this Deed of Trust at the time in
question.
 
Whenever herein the singular number is used, the same shall include the plural
where appropriate, and vice versa, and words of any gender shall include each
other gender where appropriate.  Article, Paragraph, Section, Schedule, and
Exhibit references are to Articles, Paragraphs, and Sections of and Schedules
and Exhibits to this Deed of Trust, unless otherwise specified.  All references
to instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Deed of Trust shall refer to this Deed of Trust as a
whole and not to any particular provision of this Deed of Trust.  As used
herein, the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”


Section 4.6 Multiple Counterparts. This Deed of Trust has simultaneously been
executed in a number of identical counterparts, each of which shall be deemed an
original, and all of which are identical.
 
Section 4.7 Binding Effect.  This Deed of Trust is binding upon Grantor and
Grantor’s successors and shall inure to the benefit of Beneficiary and its
successors and assigns, and the provisions hereof shall likewise be covenants
running with the Lands.
 
Section 4.8 Controlling Document.  In the event of a conflict between the terms
and provisions of this Deed of Trust and the terms and provisions of the Note,
the terms and provisions of the Note shall control.
 
Section 4.9 Amendment and Restatement.  It is the desire and intent of Grantor
and Beneficiary to renew all liens, rights, powers, privileges, superior titles,
estates and security interests existing by virtue of the Original Deed of Trust
and in connection therewith, it is understood and agreed that this Deed of Trust
amends and restates (but does not novate, extinguish or discharge) the Original
Deed of Trust in its entirety.  This Deed of Trust renews and extends all liens,
rights, powers, privileges, superior titles, estates and security interests
existing by virtue of the Original Deed of Trust without interruption or lapse,
but the terms, provisions and conditions of such liens, rights, powers,
privileges, superior titles, estates and security interests shall hereafter be
governed by this Deed of Trust and any amendments or supplements hereto.
 
[Remainder of page intentionally left blank.  Signature page follows.]
 
 
 
DEED OF TRUST – Page 7

--------------------------------------------------------------------------------

 
 
EXECUTED on the date(s) of the acknowledgment(s) below, to be effective as of
the date first set forth above.


GRANTOR:


ROCKDALE RESOURCES CORPORATION






By:                     /s/ Marc
Spezialy                                             
Marc Spezialy
Chief Executive Officer




STATE OF TEXAS                               §
 §
COUNTY OF TRAVIS                          §


This instrument was acknowledged before me on the    31  day of December, 2013,
by Marc Spezialy, as Chief Executive Officer of Rockdale Resources Corporation,
a Colorado corporation, on behalf of said corporation.




            /s/ William G.
Demeson                                                 
Notary Public, State of Texas
 

 
 
DEED OF TRUST – Signature Page

--------------------------------------------------------------------------------

 
 
EXHIBIT A


All of Grantor’s right, title and interest in (a) a 2.0-acre proration unit (the
“A 8 Proration Unit”) forming a square with the A 8 Well (as defined below) in
the center and the north line of which is parallel to the north line of the
Lease (as defined below), (b) a 2.0-acre proration unit (the “A 9 Proration
Unit”) forming a square with the A 9 Well (as defined below) in the center and
the north line of which is parallel to the north line of the Lease, and (c) a
2.0-acre proration unit (the “A 12 Proration Unit”, together with the A 8
Proration Unit and the A 9 Proration Unit, collectively, the “Proration Units”)
forming a square around the A 12 Well (as defined below) in the center and the
north line of which is parallel to the north line of the Lease, in each case,
together with all of Grantor’s right, title and interest in the following
interests in the Lease, leases with which the Lease is unitized or pooled and
any associated agreements INSOFAR and ONLY INSOFAR as such interests are
necessary to produce from the Proration Units and the Wells (as defined below)
at their full capacity and/or to recomplete or otherwise re-establish or enhance
production therefrom:  (i) all rights, benefits, and powers conferred upon the
owner(s) of said Proration Units and Wells with respect to the use and
occupation of the surface of the lands covered thereby and (ii) any rights,
options, titles, and interests of Grantor necessary to produce from said
Proration Units and Wells.


As used in this Exhibit A, (A) the “A 8 Well” means the Noack Farms A 8 well,
API Number 42-331-34767, with a surface location of 1,584.1’ from the north line
and 346.2’ from the east line of the Lease, 4,240’ from the north line of the
James Reese Survey (A-303), and 2,743.9’ from the west line of the James A.
Prewitt Survey (A-288), latitude 30°37’16.199” N, longitude 96°59’30.903” W,
Milam County, Texas, (B) the “A 9 Well” means the Noack Farms A 9 Well, API
Number 42-331-34769, with a surface location of 1,736.4’ from the north line and
819.8’ from the east line of the Lease, 4,400’ from the north line of the James
Reese Survey (A-303), and 3,343.1’ from the west line of the James A. Prewitt
Survey (A-288), latitude 30°37’12.727” N, longitude 96°59’36.737” W, Milam
County, Texas, (C) the “A 12 Well” means the Noack Farms A 12 well, API Number
42-331-34766, with a surface location of 2,523.7’ from the north line and 387.6’
from the east line of the Lease, 5,180’ from the north line of the James Reese
Survey (A-303), and 2,938.2’ from the west line of the James A. Prewitt Survey
(A-288), latitude 30°37’05.754” N, longitude 96°59’32.549” W, Milam County,
Texas, (D) “Wells” means, collectively, the A 8 Well, the A 9 Well and the A 12
Well, and (E) the “Lease” means that certain Paid Up Oil and Gas Lease dated as
of June 3, 2013, between Noack Farms, LLC, as lessor, and Rockdale Resources
Corporation, as lessee, as recorded in Volume 1210, Page 247 of the Official
Records of Milam County, Texas, covering that certain 623.29-acre tract, more or
less, out of the James Reese League, A-303, in Milam County, Texas, being the
same lands described in Assignment/Deed dated May 4, 2011, between Stacy Ann
Smith Wood to Noack Farms, LLC recorded in Volume 1148, page 634 of the Official
Records of Milam County, Texas, said lands also described in Special Warranty
Deed dated September 29, 2008, recorded in Volume 1091, page 87 of the Official
Records of Milam County, Texas.
 
 
 
Exhibit A – Page 1

--------------------------------------------------------------------------------

 